Citation Nr: 1710661	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011.

2. Entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement for the period from September 1, 2012 to August 16, 2013. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi and Louisville, Kentucky. The case was certified to the Board by the Jackson RO. 

In August 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. 

In December 2015, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to October 18, 2013; denied entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011; and denied entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement for the period from September 1, 2012 to August 16, 2013. The Board remanded the following issues for further development: entitlement to a compensable rating for bilateral hearing loss since October 18, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement from August 17, 2013 to September 1, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total left knee replacement for the period from September 1, 2013 to January 5, 2015; and entitlement to a total disability rating based on individual unemployability due to service-connected disorders. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in August 2016, the Court granted a Joint Motion for Partial Remand (joint motion) vacating and remanding the decision to the extent it denied entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011; and entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement for the period from September 1, 2012 to August 16, 2013. The issue of entitlement to a compensable rating for bilateral hearing loss prior to October 18, 2013 was dismissed. 

To date, the RO has not completed development of the remanded issues, i.e., entitlement to a compensable rating for bilateral hearing loss since October 18, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement from August 17, 2013 to September 1, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total left knee replacement for the period from September 1, 2013 to January 5, 2015; and entitlement to a total disability rating based on individual unemployability due to service-connected disorders.  As such, those issues have not been certified back to the Board, and they are not for appellate consideration at this time. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from September 1, 2012 to August 16, 2013, the disability picture related to the Veteran's post-operative residuals of a total right knee replacement more nearly approximates chronic residuals consisting of severe painful motion.



CONCLUSION OF LAW

For the period from September 1, 2012 to August 16, 2013, the criteria for a 60 percent rating for post-operative residuals of a total right knee replacement were met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, with regard to the issue decided, the Board complied with the obligations imposed by 38 C.F.R. § 3.103 (2016) and Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Board correctly identified this issue at the hearing (entitlement to an increased evaluation for post-operative residuals of a total right knee replacement, evaluated at 30 percent disabling for the period from September 1, 2012 to August 16, 2013) and there was significant discussion as to the Veteran's symptoms, associated functional impairment, and impact on his daily life and ability to work. Further, the undersigned held the record open so that the Veteran could submit evidence from upcoming orthopedic appointments. 

Analysis

The Veteran underwent a total right knee replacement in July 2011 and manipulation under anesthesia in December 2011. In August 2011, the RO assigned a 100 percent rating effective July 5, 2011 and a 30 percent rating from September 1, 2012. 

In December 2015, the Board denied entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement for the period from September 1, 2012 to August 16, 2013. As set forth above, that decision was vacated by the Court. 

Pursuant to the joint motion approved by the Court, the parties agreed that the Board did not provide adequate reasons and bases for its decision. Specifically, the parties found that the Board failed to consider and discuss whether a 60 percent rating was warranted for "severe painful motion," and failed to discuss relevant VA records that might reflect severe painful motion or weakness for the period in question.  The joint motion also noted that the Board's statements suggested that either severe limitation of right knee motion or severe weakness was required for a 60 percent rating under Diagnostic Code 5055 and it was unclear how the Board interpreted and applied the rating criteria. The parties agreed that remand was required for the Board to explain the following: 

[W]hether a 60 percent rating under [Diagnostic Code] 5055 may be warranted based on "severe painful motion" alone without limitation of range of motion as opposed to its requirement of "severe limitation of right knee motion" or weakness, as opposed to "severe weakness". 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's right knee disability is evaluated under Diagnostic Code 5055. This diagnostic code prescribes a 100 percent evaluation for one year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter. A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion are evaluated by analogy to diagnostic codes 5256, 5261, or 5262. 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

For VA purposes, the normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

As noted in the joint motion, evidence relevant to the period in question includes numerous VA records. For example, a December 2012 orthopedic surgery attending note indicates the Veteran was using a cane, and the appellant reported constant pain with increased pain on weight bearing bilaterally. The examiner opined that it was hard for the appellant to get up from sitting. Pain was reported as 7/10 on the right. Range of motion was from 7 degrees extension to 95 degrees flexion. Strength in the right lower extremity was 5/5. The impression was bilateral painful total knee arthroplasty. 

A January 2013 orthopedic surgical note documented similar complaints and indicated the Veteran had four physical therapy visits since mid-December but it had not helped so far. The impression remained bilateral painful total knee arthroplasty. A March 2013 nursing note shows the Veteran stated he was experiencing 8/10 level pain in the right knee, and the pain interfered with sleep and physical activity. It was worse at night and worse with activity. 

An April 24, 2013 orthopedic surgical note indicates the Veteran was seen for follow up. The appellant stated he had experienced knee pain since surgery. He described the pain as severe with no real change over the past two years. On physical examination, he presented in a wheelchair, but was able to ambulate on request. There was no effusion, drainage, erythema or induration. Range of motion was essentially 20-70 degrees and the patella tracked well. The impression was painful bilateral total knees. The physician noted that the Veteran had undergone extensive workup for his knee pain which had not been fruitful to this point. The Veteran's knees were stiff and he was encouraged to work aggressively with therapy to increase range of motion which may give him some pain relief. 

An April 29, 2013 orthopedic surgical note indicates the Veteran continued to report severe pain at times with on and off swelling. He is in a wheelchair outside of the house. Range of motion was 15-90 degrees. 

A May 2013 orthopedic surgical note shows the Veteran was seen with complaints of continued pain. Range of motion was to 90 degrees with pain and mild quad weakness. The examiner stated that the Veteran was still with severe pain in the knees status post total knee replacements. It was opined that the appellant was still totally unemployable and should still be at 100 percent disability. The plan was to try kinesiotherapy and braces. 

A July 2013 physical medicine rehabilitation note shows the Veteran was evaluated for power mobility. The chief complaint was decreased functional mobility related to moderate-severe chronic knee pain of unknown etiology status post bilateral total knee replacements. The Veteran was functional at short distance with a four wheeled walker but limited with long distance community ambulation due to intractable knee pain. He was approved for a scooter. 

The Veteran was afforded a VA examination on August 17, 2013. Given its proximity to the time period in question, the Board considers these findings relevant. The Veteran reported using a wheelchair outside the house and a walker inside the house. Right knee flexion was to 85 degrees with painful motion beginning at 75 degrees. Extension was to 20 degrees with painful motion beginning at 20 degrees. Following repetitive use testing, flexion was limited to 80 degrees and extension remained at 20 degrees. The examiner indicated there was functional loss and/or impairment of the right knee and lower leg with less movement than normal, weakened movement, pain on movement, and disturbance of locomotion. There was tenderness or pain to palpation. Muscle strength was 4/5 in right knee flexion and extension. The examiner indicated that the Veteran could not do physical work, but may do sedentary work. 

In September 2013, a different examiner provided an addendum to the above examination. Regarding the right knee, he stated that repetitive use motion caused a loss of range of motion of 5 degrees and that the severity of the residuals was minimal as 5 degrees less flexion was not clinically significant. This statement appears to address only the additional loss of flexion and the Board does not find it probative as to the overall severity of residuals following the total right knee replacement.

A literal reading of Diagnostic Code 5055 indicates that a 60 percent rating is warranted when there are chronic residuals consisting of "severe painful motion" or "weakness" in the affected extremity. The Diagnostic Code does not specify the need for a severe limitation of motion. The Board notes, however, that intermediate degrees of residuals are rated by analogy to diagnostic codes which include a limitation of extension. Thus, if intermediate degrees contemplate only a 40 percent rating for extension limited to 30 degrees and a 50 percent rating for extension limited to 45 degrees, it would follow that a 60 percent rating would require greater limitation of extension. As concerns any weakness, objective findings suggest only a slight decrease in strength in the right lower extremity. 

Notwithstanding, the evidence of record, particularly the outpatient records cited in the joint motion, suggest the Veteran experienced chronic residuals related to his right knee replacement. These residuals included severe pain and limited motion (in both flexion and extension) resulting in decreased functional mobility and the need for assistive devices. As set forth, the right knee pain was described as severe, moderate to severe, and intractable. Resolving reasonable doubt in the Veteran's favor, the Board finds that for the period from September 1, 2012 to August 16, 2013, the disability picture related to the right knee more nearly approximated chronic residuals consisting of severe painful motion and a 60 percent rating is warranted for that term. As the Veteran is more than one year out following his right total knee replacement, this is the maximum schedular rating available.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The issue of entitlement to a total disability rating based on individual unemployability was addressed in the Board's December 2015 remand and is still pending development. Further consideration is not warranted at this time. 

ORDER

For the period from September 1, 2012 to August 16, 2013, a 60 percent rating, and no more, for post-operative residuals of a total right knee replacement is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Pursuant to the joint motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its finding that the Veteran was not entitled to an extension of his convalescent rating beyond February 28, 2011. The parties further agreed that a remand was necessary for the Board to consider and discuss whether VA, to include the undersigned, fulfilled the duties under 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Considering the joint motion, the case is remanded to provide the Veteran additional notice as to the issue in question. This notice should specifically identify the issue and appropriate time period, as well as explain what type of evidence is necessary to substantiate the claim. The Veteran should also be advised that if he wants a new hearing on this issue, he may request one. Cook v. Snyder, 28 Vet. App. 330 (2017).  

With regard to the additional issues referenced in the introduction, the RO must complete the development directed in the Board's December 2015 remand. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him that:

- The issue of "entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011" remains for consideration by the Board.

- Pursuant to regulation, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 

- Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. 38 C.F.R. § 4.30(b)(1). 

- Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b)(2). 

In order to substantiate a claim for this benefit, the Veteran should submit evidence tending to show that these requirements are met.

- If the Veteran wishes to have another Board hearing with regard to this issue, he may request one. 

The RO should address any questions that arise as a result of the Board's attempt to comply with Bryant in this remand. 

2. Upon completion of the foregoing and any additional development deemed appropriate, readjudicate the issue of entitlement to an extension of a temporary total convalescent rating for right knee patellofemoral arthritis after February 28, 2011. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

3. The RO should complete all pending development as directed in the Board's December 2015 remand concerning the issues of entitlement to a compensable rating for bilateral hearing loss since October 18, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total right knee replacement from August 17, 2013; entitlement to a rating greater than 30 percent for post-operative residuals of a total left knee replacement for the period from September 1, 2013 to January 5, 2015; and entitlement to a total disability rating based on individual unemployability due to service-connected disorders.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


